DETAILED ACTION
	The following is a response to the amendment filed 7/13/2021 which has been entered.
Response to Amendment
	Claims 16, 17, 20-30, 32 and 35 are pending in the application. Claims 1-15, 18, 19, 31, 33 and 34 are cancelled.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The claim objections has been withdrawn due to applicant cancelling claim 19 and amending claims 26 and 29 accordingly.
	-The claim interpretation based on the use of the term “means” has been withdrawn due to applicant amending claims 16 and 20 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 16, 21, 23, 24, 26, 28, 30, 32 and 35 accordingly and cancelling claims 18, 31, 33 and 34.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 16 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 16, 17, 20-30, 32 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
wherein the motor-side shifting element is arranged on the motor-side input shaft, and in that the motor-side shifting element can be shifted axially from a neutral position either in a first axial direction to a first shifting position or in a second axial direction, opposite to the direction, to a second shifting position, and wherein an motor-side wheel plane, which forms a gear stage, directly adjoins the motor-side shifting element in the axial direction, the plane having a drive-side idler gear mounted on the motor-side input shaft, and in that, in the second shifting position, the idler gear of the motor-side wheel plane is coupled to the motor in order to provide an electromotive connection to the output shaft and in combination with the limitations as written in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 17, 2021